


110 HR 5610 IH: Sequoia-Kings Canyon National

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5610
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Grijalva (for
			 himself, Mr. Rahall,
			 Mr. DeFazio,
			 Mr. Costa, and
			 Mr. Udall of New Mexico) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To designate as wilderness additional National Forest
		  System lands, Bureau of Land Management Lands, and National Parks Service lands
		  in the States of West Virginia, Arizona, New Mexico, Oregon, and California,
		  and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Protecting America’s Wild
			 Places Act of 2008 .
			(b)Table of
			 contentsThe table of contents for this Act as follows:
				
					Sec. 1. Short title.
					Title I—Certain lands designated as wilderness within Monongahela
				National Forest, West Virginia 
					Sec. 101. Short title.
					Sec. 102. Designation of wilderness, Monongahela National
				Forest, West Virginia.
					Title II—Tumacacori Highlands Wilderness 
					Sec. 201. Short title.
					Sec. 202. Expansion of Pajarita Wilderness, Coronado National
				Forest, Arizona.
					Sec. 203. Designation of Tumacacori Highlands Wilderness,
				Coronado National Forest, Arizona.
					Sec. 204. Administration of wilderness areas.
					Title III—Sabinoso Wilderness 
					Sec. 301. Short title.
					Sec. 302. Definitions.
					Sec. 303. Designation of the Sabinoso Wilderness.
					Title IV—Copper Salmon Wilderness 
					Sec. 401. Short title.
					Sec. 402. Designation of the Copper Salmon
				Wilderness.
					Sec. 403. Wild and scenic river designations, Elk River,
				Oregon.
					Sec. 404. Protection of tribal rights.
					Title V—California Desert and Mountain Heritage 
					Sec. 501. Short title.
					Subtitle A—Designation and Expansion of Wilderness
				Areas
					Sec. 511. Definition of Secretary.
					Sec. 512. Designation of wilderness, Cleveland and San
				Bernardino National Forests, Joshua Tree National Park, and Bureau of Land
				Management land in Riverside County, California.
					Sec. 513. Joshua Tree National Park potential
				wilderness.
					Sec. 514. Administration of wilderness.
					Subtitle B—Wild and Scenic River Designations
					Sec. 521. Wild and scenic river designations, Riverside County,
				California.
					Subtitle C—Additions and technical corrections to Santa Rosa
				and San Jacinto Mountains National Monument
					Sec. 531. Boundary adjustment, Santa Rosa and San Jacinto
				Mountains National Monument.
					Sec. 532. Technical amendments to the Santa Rosa and San
				Jacinto Mountains National Monument Act of 2000.
					Title VI—Sequoia-Kings Canyon National Park Wilderness
				
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Designation of wilderness areas.
					Sec. 604. Administration of wilderness areas.
					Sec. 605. Authorization of appropriations.
				
			ICertain lands
			 designated as wilderness within Monongahela National Forest, West Virginia
			 
			101.Short
			 titleThis title may be cited
			 as the Wild Monongahela Act: A
			 National Legacy for West Virginia’s Special
			 Places.
			102.Designation of
			 wilderness, Monongahela National Forest, West Virginia
				(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal lands within the
			 Monongahela National Forest in the State of West Virginia are designated as
			 wilderness and as either a new component of the National Wilderness
			 Preservation System or as an addition to an existing component of the National
			 Wilderness Preservation System:
					(1)Certain Federal land comprising
			 approximately 5,144 acres, as generally depicted on the map entitled Big
			 Draft Proposed Wilderness and dated March 11, 2008, which shall be
			 known as the Big Draft Wilderness.
					(2)Certain Federal land comprising
			 approximately 7,895 acres, as generally depicted on the map entitled
			 Cheat Mountain Proposed Wilderness and dated March 11, 2008,
			 which shall be known as the “Cheat Mountain Wilderness”.
					(3)Certain Federal land comprising
			 approximately 11,951 acres, as generally depicted on the map entitled
			 Cranberry Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Cranberry
			 Wilderness designated by section 1(1) of Public Law 97–466 (96 Stat.
			 2538).
					(4)Certain Federal land comprising
			 approximately 7,156 acres, as generally depicted on the map entitled
			 Dolly Sods Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Dolly Sods
			 Wilderness designated by section 3(a)(13) of Public Law 93–622 (88 Stat.
			 2098).
					(5)Certain Federal land comprising
			 approximately 698 acres, as generally depicted on the map entitled Otter
			 Creek Expansion Proposed Wilderness and dated March 11, 2008, which
			 shall be added to and administered as part of the Otter Creek Wilderness
			 designated by section 3(a)(14) of Public Law 93–622 (88 Stat. 2098).
					(6)Certain Federal land comprising
			 approximately 6,792 acres, as generally depicted on the map entitled
			 Roaring Plains West Proposed Wilderness and dated March 11,
			 2008, which shall be known as the “Roaring Plains West Wilderness”.
					(7)Certain Federal land comprising
			 approximately 6,030 acres, as generally depicted on the map entitled
			 Spice Run Proposed Wilderness and dated March 11, 2008, which
			 shall be known as the Spice Run Wilderness.
					(b)Maps and legal
			 description
					(1)Filing and
			 availabilityAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture, acting through the Chief of the Forest Service, shall file with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a map and legal
			 description of each wilderness area designated or expanded by subsection (a).
			 The maps and legal descriptions shall be on file and available for public
			 inspection in the office of the Chief of the Forest Service and the office of
			 the Supervisor of the Monongahela National Forest.
					(2)Force and
			 effectThe maps and legal descriptions referred to in this
			 subsection shall have the same force and effect as if included in this title,
			 except that the Secretary may correct clerical and typographical errors in the
			 maps and descriptions.
					(c)AdministrationSubject to valid existing rights, the
			 Federal lands designated as wilderness by subsection (a) shall be administered
			 by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
				(d)Effective date
			 of wilderness actWith respect to the Federal lands designated as
			 wilderness by subsection (a), any reference in the Wilderness Act (16 U.S.C.
			 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be
			 a reference to the date of the enactment of this Act.
				(e)Fish and
			 wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction or
			 responsibility of the State of West Virginia with respect to wildlife and
			 fish.
				IITumacacori
			 Highlands Wilderness 
			201.Short
			 titleThis title may be cited
			 as the Tumacacori Highlands Wilderness
			 Act of 2008.
			202.Expansion of
			 Pajarita Wilderness, Coronado National Forest, Arizona
				(a)ExpansionSection 101(a)(17) of the Arizona
			 Wilderness Act of 1984 (Public Law 98–406; 98 Stat. 1487; 16 U.S.C. 1132 note)
			 is amended by inserting after 1984, the following: and
			 which comprise approximately 13,300 acres, as generally depicted on a map
			 entitled Tumacacori Highlands Wilderness and Pajarita Wilderness
			 Addition, dated August 1, 2007,.
				(b)Map and legal
			 descriptionAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit a copy of the map referred to in the amendment made by
			 subsection (a) and a legal description of the National Forest System land
			 included in the Pajarita Wilderness by the amendment with the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives. The map and legal description shall have the same
			 force and effect as if included in the Arizona Wilderness Act of 1984, except
			 that the Secretary may correct clerical and typographical errors in the map and
			 legal description. The map and legal description shall be on file and available
			 for public inspection in the appropriate offices of the Forest Service.
				203.Designation of
			 Tumacacori Highlands Wilderness, Coronado National Forest, Arizona
				(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain lands in the Coronado National
			 Forest, Arizona, which comprise approximately 70,000 acres, as generally
			 depicted on a map entitled Tumacacori Highlands Wilderness and Pajarita
			 Wilderness Addition and dated August 1, 2007, are hereby designated as
			 wilderness and, therefore, as a component of the National Wilderness
			 Preservation System, which shall be known as the Tumacacori Highlands
			 Wilderness.
				(b)Map and legal
			 descriptionAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit a copy of the map referred to in subsection (a) and a
			 legal description of the Tumacacori Highlands Wilderness with the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives. The map and legal description shall have the same
			 force and effect as if included in this title, except that the Secretary may
			 correct clerical and typographical errors in the map and legal description. The
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Forest Service.
				204.Administration
			 of wilderness areas
				(a)Covered
			 wilderness areasIn this section, the term covered
			 wilderness area means—
					(1)the National Forest System land included in
			 the Pajarita Wilderness by the amendment made by section 202(a); and
					(2)the Tumacacori
			 Highlands Wilderness designated by section 203(a).
					(b)AdministrationThe Secretary of Agriculture shall manage
			 the covered wilderness area in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.) and this section, except that, with respect to a covered
			 wilderness area, any reference in the Wilderness Act to the effective date of
			 the Wilderness Act shall be deemed to be a reference to the date of the
			 enactment of this Act.
				(c)Valid existing
			 rightsNothing in this section shall affect any valid existing
			 right.
				(d)Buffer
			 zonesAs provided in section
			 101(d) of the Arizona Wilderness Act of 1984 (Public Law 98–406; 98 Stat.
			 1488), Congress does not intend that designation of a covered wilderness area
			 lead to the creation of protective perimeters or buffer zones around the
			 covered wilderness area. The fact that nonwilderness activities or uses can be
			 seen or heard from areas within a covered wilderness area shall not, of itself,
			 preclude such activities or uses up to the boundary of the covered wilderness
			 area.
				(e)GrazingGrazing of livestock and maintenance of
			 existing facilities related to grazing in a covered wilderness area, where
			 established before the date of the enactment of this Act, shall be permitted to
			 continue in accordance with—
					(1)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(2)the guidelines set
			 forth in House Report 96–617 to accompany H.R. 5487 of the 96th
			 Congress.
					(f)Hunting, fish
			 and wildlife
					(1)HuntingNothing in this section or the Wilderness
			 Act shall affect hunting, under applicable State and Federal laws and
			 regulations, within a covered wilderness area.
					(2)JurisdictionAs
			 provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)),
			 nothing in this section or the Wilderness Act shall be construed as affecting
			 the jurisdiction or responsibilities of the State of Arizona with respect to
			 fish and wildlife in the State.
					(3)Wildlife
			 managementIn furtherance of
			 the purposes and principles of the Wilderness Act, management activities to
			 maintain or restore fish and wildlife populations and habitats to support such
			 populations may be carried out within a covered wilderness area, where
			 consistent with relevant wilderness management plans, in accordance with
			 appropriate policies and guidelines.
					(g)Protection of
			 tribal rightsNothing in this section shall be construed to
			 diminish the existing rights of any Indian tribe. Nothing in this section shall
			 be construed to diminish tribal rights regarding access to Federal lands for
			 tribal activities, including spiritual, cultural, and traditional food
			 gathering activities.
				(h)Military
			 activitiesNothing in this
			 section shall preclude low level overflights of military aircraft, the
			 designation of new units of special airspace, or the use or establishment of
			 military flight training routes over a covered wilderness area.
				(i)Border
			 enforcement and drug interdictionBecause of the proximity of the covered
			 wilderness areas to the United States-Mexico international border, drug
			 interdiction and border enforcement operations are common management actions
			 throughout the area encompassing the covered wilderness areas. This title
			 recognizes the need to continue such management actions so long as such
			 management actions are conducted in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.) and existing inter-agency agreements.
				(j)Maintenance of
			 existing communications facilitiesThe provisions of the Wilderness Act shall
			 not be construed to prevent—
					(1)the maintenance of
			 communications facilities, in existence on the date of the enactment of this
			 Act and located in a covered wilderness area; or
					(2)limited motorized
			 access to such facilities when nonmotorized access means are not reasonably
			 available or when time is of the essence, subject to such conditions as the
			 Secretary of Agriculture considers to be desirable.
					IIISabinoso
			 Wilderness 
			301.Short
			 titleThis title may be cited
			 as the Sabinoso Wilderness Act of
			 2008.
			302.DefinitionsIn this title:
				(1)MapThe
			 term map means the map titled Sabinoso Wilderness 
			 and dated May 10, 2007.
				(2)StateThe
			 term State means the State of New Mexico.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				303.Designation of
			 the Sabinoso Wilderness
				(a)In
			 GeneralIn furtherance of the
			 purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), there is hereby
			 designated as wilderness, and, therefore, as a component of the National
			 Wilderness Preservation System, certain land under the jurisdiction of the Taos
			 Field Office Bureau of Land Management, New Mexico, which comprises
			 approximately 19,880 acres, as generally depicted on the map, and which shall
			 be known as the Sabinoso Wilderness.
				(b)Map and Legal
			 DescriptionThe map and a legal description of the wilderness
			 area designated by this title shall—
					(1)be filed by the
			 Secretary with the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Natural Resources of the House of Representatives as soon as
			 practicable after the date of the enactment of this Act;
					(2)have the same
			 force and effect as if included in this title, except that the Secretary may
			 correct clerical and typographical errors in the legal description and map;
			 and
					(3)be
			 on file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
					(c)Management of
			 WildernessSubject to valid
			 existing rights, the wilderness areas designated by this title shall be
			 administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and
			 this title, except that with respect to the wilderness areas designated by this
			 title, any reference to the effective date of the Wilderness Act shall be
			 deemed to be a reference to the date of enactment of this Act and any reference
			 in the Wilderness Act to the Secretary of Agriculture shall be considered to be
			 a reference to the Secretary of the Interior.
				(d)Incorporation of
			 Acquired LandAny land or interest in land located inside the
			 boundaries of the wilderness area designated by this title that is acquired by
			 the United States after the date of enactment of this Act shall become part of
			 the wilderness area designated by this title and shall be managed in accordance
			 with this title and other applicable law.
				(e)GrazingGrazing
			 of livestock in the wilderness area designated by this title, where established
			 before the date of enactment of this Act, shall be administered in accordance
			 with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C.
			 1133(d)(4)) and the guidelines set forth in Appendix A of the Report of the
			 Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
				(f)Fish and
			 WildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this section shall be construed as affecting the
			 jurisdiction or responsibilities of the State with respect to fish and wildlife
			 in the State, including the regulation of hunting, fishing, and trapping, in
			 the wilderness area designated by this title.
				(g)WithdrawalSubject
			 to valid existing rights, the wilderness area designated by this title is
			 withdrawn from—
					(1)all forms of entry,
			 appropriation, and disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					IVCopper Salmon
			 Wilderness 
			401.Short
			 titleThis title may be cited
			 as the Copper Salmon Wilderness Act of
			 2008.
			402.Designation of the
			 Copper Salmon Wilderness
				(a)DesignationSection
			 3 of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328)
			 is amended—
					(1)in the matter
			 preceding paragraph (1), by striking eight hundred fifty-nine thousand
			 six hundred acres and inserting 873,300 acres;
					(2)in paragraph (29),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(30)certain land in
				the Siskiyou National Forest, comprising approximately 13,700 acres, as
				generally depicted on the map entitled Proposed Copper Salmon Wilderness
				Area and dated December 7, 2007, to be known as the Copper
				Salmon
				Wilderness.
							.
					(b)Maps and Legal
			 Description
					(1)In
			 GeneralAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture (referred to in this title as the
			 Secretary) shall file a map and a legal description of the
			 Copper Salmon Wilderness with—
						(A)the Committee on
			 Energy and Natural Resources of the Senate; and
						(B)the Committee on
			 Natural Resources of the House of Representatives.
						(2)Force of
			 LawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct typographical errors in the map and legal
			 description.
					(3)BoundaryIf
			 the boundary of the Copper Salmon Wilderness shares a border with a road, the
			 Secretary may only establish an offset that is not more than 150 feet from the
			 centerline of the road.
					(4)Public
			 AvailabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
					403.Wild and scenic
			 river designations, Elk River, OregonSection 3(a)(76) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(76)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking 19-mile segment and
			 inserting 28.2-mile segment;
				(2)in subparagraph
			 (A), by striking ; and and inserting a period; and
				(3)by striking
			 subparagraph (B) and inserting the following:
					
						(B)(i)The approximately
				0.6-mile segment of the North Fork Elk from its source in sec. 21, T. 33 S., R.
				12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road
				3353, as a scenic river.
							(ii)The approximately 5.5-mile segment
				of the North Fork Elk from 0.01 miles below Forest Service Road 3353 to its
				confluence with the South Fork Elk, as a wild river.
							(C)(i)The approximately
				0.9-mile segment of the South Fork Elk from its source in the southeast quarter
				of sec. 32, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles
				below Forest Service Road 3353, as a scenic river.
							(ii)The approximately 4.2-mile segment
				of the South Fork Elk from 0.01 miles below Forest Service Road 3353 to its
				confluence with the North Fork Elk, as a wild
				river.
							.
				404.Protection of
			 tribal rights
				(a)In
			 generalNothing in this title
			 shall be construed as diminishing any right of any Indian tribe.
				(b)Memorandum of
			 understandingThe Secretary
			 shall seek to enter into a memorandum of understanding with the Coquille Indian
			 Tribe regarding access to the Copper Salmon Wilderness to conduct historical
			 and cultural activities.
				VCalifornia Desert
			 and Mountain Heritage 
			501.Short
			 titleThis title may be cited
			 as the California Desert and Mountain
			 Heritage Act of 2008.
			ADesignation and
			 Expansion of Wilderness Areas
				511.Definition of
			 SecretaryIn this subtitle,
			 the term Secretary means—
					(1)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
					(2)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
					512.Designation of
			 wilderness, Cleveland and San Bernardino National Forests, Joshua Tree National
			 Park, and Bureau of Land Management land in Riverside County,
			 California
					(a)Agua tibia
			 wilderness additionIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the Cleveland National Forest and certain land administered by the Bureau of
			 Land Management in Riverside County, California, together comprising
			 approximately 2,031 acres, as generally depicted on the map entitled
			 Agua Tibia Proposed Wilderness, and dated February 23, 2007, is
			 designated as wilderness and is incorporated in, and shall be deemed to be a
			 part of, the Agua Tibia Wilderness designated by section 2(a) of Public Law
			 93–632 (88 Stat. 2154; 16 U.S.C. 1132 note).
					(b)Cahuilla
			 mountain wildernessIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, comprising approximately 6,421
			 acres, as generally depicted on the map entitled Cahuilla Mountain
			 Proposed Wilderness, and dated February 23, 2007, is designated as
			 wilderness and, therefore, as a component of the National Wilderness
			 Preservation System, which shall be known as the Cahuilla Mountain
			 Wilderness.
					(c)South fork san
			 jacinto wildernessIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, comprising approximately 20,695
			 acres, as generally depicted on the map entitled South Fork San Jacinto
			 Proposed Wilderness, and dated September 20, 2007, is designated as
			 wilderness and, therefore, as a component of the National Wilderness
			 Preservation System, which shall be known as the South Fork San Jacinto
			 Wilderness.
					(d)Santa rosa
			 wilderness additionIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, and certain land administered
			 by the Bureau of Land Management in Riverside County, California, comprising
			 approximately 2,149 acres, as generally depicted on the map entitled “Santa
			 Rosa-San Jacinto National Monument Expansion and Santa Rosa Wilderness
			 Addition”, and dated March 12, 2008, is designated as wilderness and is
			 incorporated in, and shall be deemed to be a part of, the Santa Rosa Wilderness
			 designated by section 101(a)(28) of Public Law 98–425 (98 Stat. 1623; 16 U.S.C.
			 1132 note) and expanded by paragraph (59) of section 102 of Public Law 103–433
			 (108 Stat. 4472; 16 U.S.C. 1132 note).
					(e)Beauty mountain
			 wildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 15,621 acres, as generally depicted on the map entitled
			 Beauty Mountain Proposed Wilderness, and dated April 3, 2007, is
			 designated as wilderness and, therefore, as a component of the National
			 Wilderness Preservation System, which shall be known as the Beauty
			 Mountain Wilderness.
					(f)Joshua tree
			 national park wilderness additionIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land in Joshua Tree National Park, comprising
			 approximately 36,700 acres, as generally depicted on the map numbered
			 156/80,055, and entitled Joshua Tree National Park Proposed Wilderness
			 Additions, and dated March 2008, is designated as wilderness and is
			 incorporated in, and shall be deemed to be a part of, the Joshua Tree
			 Wilderness designated by section 1(g) of Public Law 94–567 (90 Stat. 2692; 16
			 U.S.C. 1132 note).
					(g)Orocopia
			 mountains wilderness additionIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land
			 Management in Riverside County, California, comprising approximately 4,835
			 acres, as generally depicted on the map entitled Orocopia Mountains
			 Proposed Wilderness Addition, and dated February 21, 2008, is
			 designated as wilderness and is incorporated in, and shall be deemed to be a
			 part of, the Orocopia Mountains Wilderness as designated by paragraph (44) of
			 section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note), except
			 that the wilderness boundaries established by this subsection in Township 7
			 South are intended to exclude—
						(1)a corridor 250 feet north of the centerline
			 of the Bradshaw Road;
						(2)a corridor 250 feet from both sides of the
			 centerline of the vehicle route in the unnamed wash that flows between the
			 Eagle Mountain Railroad on the south and the existing Orocopia Mountains
			 Wilderness boundary; and
						(3)a corridor 250 feet from both sides of the
			 centerline of the vehicle route in the unnamed wash that flows between the
			 Chocolate Mountain Aerial Gunnery Range on the south and the existing Orocopia
			 Mountains Wilderness boundary.
						(h)Palen/McCoy
			 wilderness additionsIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land
			 administered by the Bureau of Land Management in Riverside County, California,
			 comprising approximately 23,465 acres, as generally depicted on the map
			 entitled Palen/McCoy Proposed Wilderness Additions, and dated
			 September 25, 2007, is designated as wilderness and is incorporated in, and
			 shall be deemed to be a part of, the Palen/McCoy Wilderness as designated by
			 paragraph (47) of section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C.
			 1132 note).
					(i)Pinto Mountains
			 wildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 24,404 acres, as generally depicted on the map entitled
			 Pinto Mountains Proposed Wilderness, and dated February 21,
			 2008, is designated as wilderness and, therefore, as a component of the
			 National Wilderness Preservation System, which shall be known as the
			 Pinto Mountains Wilderness.
					(j)Chuckwalla
			 mountains wilderness additionsIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land
			 Management in Riverside County, California, comprising approximately 13,255
			 acres, as generally depicted on the map entitled Chuckwalla Mountains
			 Proposed Wilderness Addition, and dated February 21, 2008, is
			 designated as wilderness and is incorporated in, and shall be deemed to be a
			 part of the Chuckwalla Mountains Wilderness as designated by paragraph (12) of
			 section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note).
					(k)Maps and
			 descriptions
						(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area and wilderness addition designated by this section with the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
						(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this title, except that the
			 Secretary may correct errors in the map and legal description.
						(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
						(l)Utility
			 facilities and corridorsThe
			 wilderness areas and wilderness additions designated by this section are
			 intended to exclude rights of way for existing utility facilities, such as
			 power, gas, and telecommunications lines, and associated structures and access
			 roads, and existing designated utility corridors. Nothing in this section or
			 the Wilderness Act shall be construed to prohibit construction, operation, and
			 maintenance, using standard industry practices, of existing utility facilities
			 located outside of the wilderness areas and wilderness additions designated by
			 this section.
					513.Joshua Tree
			 National Park potential wilderness
					(a)Designation of
			 potential wildernessCertain
			 land in the Joshua Tree National Park, comprising approximately 43,300 acres,
			 as generally depicted on the map numbered 156/80,055, and entitled “Joshua Tree
			 National Park Proposed Wilderness Additions”, and dated March 2008, is
			 designated potential wilderness and shall be managed by the Secretary of the
			 Interior insofar as practicable as wilderness until such time as the land is
			 designated as wilderness pursuant to subsection (b).
					(b)Designation as
			 wildernessThe land
			 designated potential wilderness by subsection (a) shall be designated as
			 wilderness and incorporated in, and be deemed to be a part of, the Joshua Tree
			 Wilderness designated by section 1(g) of Public Law 94–567 (90 Stat. 2692; 16
			 U.S.C. 1132 note), effective upon publication by the Secretary of the Interior
			 in the Federal Register of a notice that—
						(1)all uses of the land within the potential
			 wilderness prohibited by the Wilderness Act (16 U.S.C. 1131 et seq.) have
			 ceased; or
						(2)sufficient
			 inholdings within the boundaries of the potential wilderness have been acquired
			 to establish a manageable wilderness unit.
						(c)Map and
			 description
						(1)In
			 generalAs soon as
			 practicable after the date on which the notice required by subsection (b) is
			 published in the Federal Register, the Secretary shall file a map and legal
			 description of the land designated as wilderness and potential wilderness by
			 this section with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
						(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this title, except that the
			 Secretary may correct errors in the map and legal description.
						(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
						514.Administration
			 of wilderness
					(a)ManagementSubject
			 to valid existing rights, the land designated as wilderness or as a wilderness
			 addition by this subtitle shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
						(1)any reference in that Act to the effective
			 date of that Act shall be deemed to be a reference to—
							(A)the date of the
			 enactment of this Act; or
							(B)in the case of the
			 wilderness addition designated by subsection (b) of section 513, the date on
			 which the notice required by such subsection is published in the Federal
			 Register; and
							(2)any reference in
			 that Act to the Secretary of Agriculture shall be deemed to be a reference to
			 the Secretary that has jurisdiction over the land.
						(b)Incorporation of
			 acquired land and interestsAny land within the boundaries of a
			 wilderness area or wilderness addition designated by this subtitle that is
			 acquired by the United States shall—
						(1)become part of the
			 wilderness area in which the land is located; and
						(2)be managed in
			 accordance with this subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and
			 any other applicable law.
						(c)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the land
			 designated as wilderness by this subtitle is withdrawn from all forms
			 of—
						(1)entry,
			 appropriation, or disposal under the public land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
						(d)Fire management
			 and related activities
						(1)In
			 generalThe Secretary may
			 take such measures in a wilderness area or wilderness addition designated by
			 this title as are necessary for the control and prevention of fire, insects,
			 and diseases, including the use of prescribed burning, priority treatments, or
			 fuels reduction, in accordance with section 4(d)(1) of the Wilderness Act (16
			 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress. The designation
			 of wilderness areas and wilderness additions by this title is not intended to
			 alter the priorities afforded the land so designated in allocating funds for
			 fire and related fuels management.
						(2)Revision and
			 development of local fire management plansAs soon as practicable
			 after the date of the enactment of this Act, the Secretary shall amend the
			 local fire management plans that apply to the Santa Rosa Mountain Wilderness
			 and Agua Tibia Wilderness, and prepare local fire management plans for the
			 Beauty Mountain Wilderness, Cahuilla Mountain Wilderness, and South Fork San
			 Jacinto Wilderness Area, to authorize the appropriate local manager to take
			 such actions in the wilderness areas under their jurisdiction as are necessary
			 for fire prevention and watershed protection consistent with the Wilderness
			 Act, including best management practices for fire presuppression and fire
			 suppression measures and techniques.
						(3)Incorporation
			 into land management planningAny special provisions contained in
			 the local fire management plans for the wilderness areas referred to in
			 paragraph (2) pursuant to such paragraph shall be incorporated into the
			 applicable Land Management Plans.
						(4)State or local
			 agenciesConsistent with the Wilderness Act and other applicable
			 Federal law, the Secretary may delegate by written agreement primary
			 firefighting authority and fire-related public safety activities to an
			 appropriate State or local agency.
						(e)GrazingGrazing of livestock in a wilderness area
			 or wilderness addition designated by this subtitle shall be administered in
			 accordance with the provisions of section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)) and the guidelines set forth in House Report 96–617 to
			 accompany H.R. 5487 of the 96th Congress.
					(f)Native american
			 uses and interests
						(1)Effect of
			 designationNothing in the
			 designation of the Cahuilla Mountain Wilderness by this subtitle affects the
			 unique cultural artifacts and sacred sites of the Indian tribes that are
			 contained within that wilderness area, as identified by Indian tribes and the
			 Forest Service.
						(2)Access and
			 useTo the extent
			 practicable, the Secretary shall ensure access to the Cahuilla Mountain
			 Wilderness by members of an Indian tribe for traditional cultural purposes. In
			 implementing this section, the Secretary, upon the request of an Indian tribe,
			 may temporarily close to the general public use of one or more specific
			 portions of the wilderness area in order to protect the privacy of traditional
			 cultural activities in such areas by members of the Indian tribe. Any such
			 closure shall be made to affect the smallest practicable area for the minimum
			 period necessary for such purposes. Such access shall be consistent with the
			 purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred to
			 as the American Indian Religious Freedom Act, and the Wilderness Act (11 U.S.C.
			 1131 et seq.).
						(3)Indian tribe
			 definedIn this subsection,
			 the term Indian tribe means any Indian tribe, band, nation, or
			 other organized group or community of Indians which is recognized as eligible
			 by the Secretary of the Interior for the special programs and services provided
			 by the United States to Indians because of their status as Indians.
						BWild and Scenic
			 River Designations
				521.Wild and scenic
			 river designations, Riverside County, CaliforniaSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new
			 paragraphs:
					
						(_)North Fork San Jacinto River,
				CaliforniaThe following segments of the North Fork San Jacinto
				River in the State of California, to be administered by the Secretary of
				Agriculture:
							(A)The 2.12-mile segment from the source of
				the North Fork San Jacinto River at Deer Springs in Mt. San Jacinto State Park
				to the State Park boundary, as a wild river.
							(B)The 1.66-mile segment from the Mt. San
				Jacinto State Park boundary to the Lawler Park boundary in section 26, township
				4 south, range 2 east, San Bernardino meridian, as a scenic river.
							(C)The 0.68-mile segment from the Lawler
				Park boundary to its confluence with Fuller Mill Creek, as a recreational
				river.
							(D)The 2.15-mile segment from its
				confluence with Fuller Mill Creek to .25 miles upstream of the 5S09 road
				crossing, as a wild river.
							(E)The 0.6-mile segment from .25 miles
				upstream of the 5S09 Road crossing to its confluence with Stone Creek, as a
				scenic river.
							(F)The 2.91-mile segment from the Stone Creek
				confluence to the northern boundary of section 17, township 5 south, range 2
				east, San Bernardino meridian, as a wild river.
							(_)Fuller Mill Creek,
				CaliforniaThe following segments of Fuller Mill Creek in the
				State of California, to be administered by the Secretary of Agriculture:
							(A)The 1.2-mile segment from the source of
				Fuller Mill Creek in the San Jacinto Wilderness to the Pinewood property
				boundary in section 13, township 4 south, range 2 east, San Bernardino
				meridian, as a scenic river.
							(B)The 0.9-mile segment in the Pine Wood
				property, as a recreational river.
							(C)The 1.4-mile segment from the Pinewood
				property boundary in section 23, township 4 south, range 2 east, San Bernardino
				meridian, to its confluence with the North Fork San Jacinto River, as a scenic
				river.
							(_)Palm Canyon Creek,
				CaliforniaThe 8.1-mile
				segment of Palm Canyon Creek in the State of California from the southern
				boundary of section 6, township 7 south, range 5 east, San Bernardino meridian,
				to the San Bernardino National Forest boundary in section 1, township 6 south,
				range 4 east, San Bernardino meridian, to be administered by the Secretary of
				Agriculture as a wild river, and the Secretary shall enter into a cooperative
				management agreement with the Agua Caliente Band of Cahuilla Indians to protect
				and enhance river values.
						(_)Bautista Creek,
				CaliforniaThe 9.8-mile
				segment of Bautista Creek in the State of California from the San Bernardino
				National Forest boundary in section 36, township 6 south, range 2 east, San
				Bernardino meridian, to the San Bernardino National Forest boundary in section
				2, township 6 south, range 1 east, San Bernardino meridian, to be administered
				by the Secretary of Agriculture as a recreational
				river.
						.
				CAdditions and
			 technical corrections to Santa Rosa and San Jacinto Mountains National
			 Monument
				531.Boundary
			 adjustment, Santa Rosa and San Jacinto Mountains National
			 MonumentSection 2 of the
			 Santa Rosa and San Jacinto Mountains National Monument Act of 2000 (Public Law
			 106–351; 114 U.S.C. 1362; 16 U.S.C. 431 note) is amended by adding at the end
			 the following new subsection:
					
						(e)Expansion of
				BoundariesIn addition to the
				land described in subsection (c), the boundaries of the National Monument shall
				include the following lands identified as additions to the National Monument on
				the map entitled ‘Santa Rosa-San Jacinto National Monument Expansion and Santa
				Rosa Wilderness Addition’, and dated March 12, 2007:
							(1)The Santa
				Rosa Peak Area Monument Expansion.
							(2)The Snow
				Creek Area Monument Expansion.
							(3)The
				Tahquitz Peak Area Monument Expansion.
							(4)The Southeast Area Monument
				Expansion, which is designated as wilderness in section 512(d), and is
				thus incorporated into, and shall be deemed part of, the San Rosa
				Wilderness.
							.
				532.Technical
			 amendments to the Santa Rosa and San Jacinto Mountains National Monument Act of
			 2000Section 7(d) of the Santa
			 Rosa and San Jacinto Mountains National Monument Act of 2000 (Public Law
			 106–351; 114 U.S.C. 1362; 16 U.S.C. 431 note) is amended by striking “eight”
			 and inserting “a majority of the appointed”.
				VISequoia-Kings
			 Canyon National Park Wilderness 
			601.Short
			 titleThis title may be cited
			 as the Sequoia-Kings Canyon National
			 Park Wilderness Act of 2008.
			602.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)StateThe
			 term State means the State of California.
				603.Designation of
			 wilderness areasIn accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the
			 State are designated as wilderness areas and as components of the National
			 Wilderness Preservation System:
				(1)John Krebs
			 Wilderness
					(A)DesignationCertain land in Sequoia-Kings Canyon
			 National Park, comprising approximately 69,500 acres of land, and 130 arces of
			 potential wilderness additions as generally depicted on the map entitled
			 John Krebs Wilderness and dated March 10, 2008.
					(B)LimitationsThe
			 designation of the wilderness under subparagraph (A) does not preclude
			 operation and maintenance of the existing Hockett Meadow Cabin and Quinn Patrol
			 Cabin in the same manner and degree in which the cabins were operated and
			 maintained on the day before the date of enactment of this Act.
					(C)EffectNothing in this paragraph affects—
						(i)the
			 cabins in, and adjacent to, Mineral King Valley; or
						(ii)the private
			 inholdings known as Silver City and Kaweah
			 Han.
						(D)Potential
			 Wilderness additionsThe
			 designation of the potential wilderness additions under subparagraph (A) shall
			 not prohibit the operation, maintenance, and repair of the small check dams and
			 water impoundments on Lower Franklin Lake, Crystal Lake, Upper Monarch Lake,
			 and Eagle Lake. The potential wilderness additions shall be designated as
			 wilderness and incorporated into the John Krebs Wilderness established by this
			 title upon termination of the non-conforming uses.
					(2)Sequoia-Kings
			 Canyon Wilderness AdditionCertain land in the North Fork/Redwood
			 Canyon, California, comprising approximately 43,450 acres, and certain land in
			 Chimney Rock, California, comprising approximately 1,736 acres, as generally
			 depicted on the map entitled Sequoia-Kings Canyon Wilderness
			 Addition and dated March 10, 2008, is incorporated in, and shall be
			 considered to be a part of, the Sequoia-Kings Canyon Wilderness.
				604.Administration
			 of wilderness areas
				(a)In
			 generalSubject to valid
			 existing rights, each area designated as wilderness by this title shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that any reference in the Wilderness Act to the effective
			 date of the Wilderness Act shall be considered to be a reference to the date of
			 enactment of this Act.
				(b)Map and legal
			 description
					(1)Submission of
			 map and legal descriptionAs soon as practicable, but not later
			 than 3 years, after the date of enactment of this Act, the Secretary shall file
			 a map and legal description of each area designated as wilderness by this title
			 with—
						(A)the Committee on
			 Energy and Natural Resources of the Senate; and
						(B)the Committee on
			 Natural Resources of the House of Representatives.
						(2)Force and
			 effectThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this title, except that
			 the Secretary may correct any clerical or typographical error in the map or
			 legal description.
					(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the Office of the
			 Secretary.
					(c)Hydrologic,
			 meteorologic, and climatological devices, facilities, and associated equipment
			 The Secretary shall continue
			 to manage maintenance and access to hydrologic, meteorologic, and
			 climatological devices, facilities and associated equipment consistent with
			 House Report 98–40.
				(d)No buffer
			 zones
					(1)In
			 generalNothing in this title creates a protective perimeter or
			 buffer zone around an area designated as wilderness by this title.
					(2)Activities
			 outside wildernessNothing in
			 this title precludes authorized activities conducted outside of the areas
			 designated as wilderness by this title by cabin owners in the Mineral King
			 Valley area or the property owners or lessees in the Silver City private
			 inholding (as identified on the map entitled “John Krebs Wilderness” and dated
			 March 10, 2008).
					(e)Horseback
			 ridingNothing in this title
			 precludes horseback riding in, or the entry of recreational or commercial
			 saddle or pack stock into, an area designated as wilderness by this
			 title.
				605.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			
